DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 13 of U.S. Patent No. 10,856,314. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same inventive concept as shown in the table below.  
For example, claim 1 of Application No. 17/005,738 is a broadened version of claim 1 of U.S. Patent No. 10,856,314 by eliminating some claimed features/functions from the independent form and reciting those same claimed features/functions as a dependent form (ex: dependent claims 2 and 5 of Application No. 17/005,738).  Plus, claims 1, 2 and 5 of Application No. 17/005,738 are directed to the same inventive concept as recited in claim 1 of U.S. Patent No. 10,856,314.
In another example, claim 9 of Application No. 17/005,738 is a broadened version of claim 8 of U.S. Patent No. 10,856,314 by eliminating some claimed features/functions from the independent form and reciting those same claimed features/functions as a dependent form (ex: dependent claims 10 and 13 of Application No. 17/005,738).  


Claims from pending Application No. 17/005,738
Claims from U.S. Patent No. 10,856,314

1. A method of transmitting, by a user equipment (UE), an uplink data channel in a wireless communication system, the method comprising: receiving, from a base station, first downlink control information (DCI) for scheduling an uplink data channel in an n-th transmission time unit; receiving, from the base station, second DCI for scheduling the uplink data channel in an n+k-th transmission time unit; and wherein, based on information by the first DCI being inconsistent with information by the second DCI, transmitting, to the base station, the uplink data channel which is based on the first DCI, and discarding the second DCI. 

5. The method of claim 2, wherein, when the information by the first DCI is inconsistent with the information by the second DCI, an inconsistency occurs in at least one of the cyclic shift information, the IFDMA comb information, the resource allocation information, the precoding information, and/or the number-of-layers information. 

3. The method of claim 2, wherein, when the information by the first DCI is inconsistent with the information by the second DCI, an 








4. The method of claim 3, wherein: the DMRS pattern included in the first DCI indicates DMRS transmission for the uplink data channel at a first symbol in the n+k-th transmission time unit, and the DMRS pattern included in the second DCI does not indicate DMRS transmission for the uplink data channel at the first symbol in the n+kt-h transmission time unit. 

6. The method of claim 5, wherein the DMRS pattern included in the first DCI and the DMRS pattern included in the second DCI 

7. The method of claim 1, wherein k is 1, and wherein the nth transmission time unit is placed continuously with the n+k-th transmission time unit. 

8. The method of claim 1, wherein the nth transmission time unit and the n+kt-h transmission time unit each are a subslot including two or three orthogonal frequency division multiplexing (OFDM) symbols. 

9. A user equipment (UE) configured to transmit an uplink data channel in a wireless communication system, the UE comprising: at least one transceiver for transmitting or receiving a wireless signal; and at least one processor functionally connected with the at least one transceiver, wherein the at least one processor performs control to: receive, from a 
10. The UE of claim 9, wherein the first DCI and the second DCI comprise, respectively, at least one of information for a demodulation reference signal (DMRS) pattern, information for a cyclic shift, information for interleaved frequency division multiple access (IFDMA) comb, information for a resource allocation, information for precoding, and/or information for the number of layers, related to the uplink data channel. 
13. The UE of claim 10, wherein, when the information by the first DCI is inconsistent 

11. The UE of claim 10, wherein, when the information by the first DCI is inconsistent with the information by the second DCI, an inconsistency occurs in the DMRS pattern information. 









12. The UE of claim 11, wherein: the DMRS pattern included in the first DCI indicates 

14. The UE of claim 13, wherein the DMRS pattern included in the first DCI and the DMRS pattern included in the second downlink control information indicate DMRS transmission for the uplink data channel at the first symbol in the n+k-th transmission time unit. 

15. A base station configured to receive an uplink data channel in a wireless communication system, the base station comprising: at least one transceiver for transmitting or receiving a wireless signal; and at least one processor functionally connected with the at least one transceiver, 


1. A method for transmitting an uplink data channel by a user equipment in a wireless communication system, the method comprising: receiving, from a base station, first downlink control information (DCI) for scheduling the uplink data channel in n-th subslot, receiving, from the base station, second DCI for scheduling the uplink data channel in n+k-th subslot, and wherein the first DCI and the second DCI comprise, respectively, at least one of information for a cyclic shift, information for a Interleaved Frequency Division Multiple Access (IFDMA) comb, information for resource allocation, information for a precoding, and/or a number of layers, regarding the uplink data 









    2. The method of claim 1, wherein the first DCI and the second DCI further comprise, respectively, information for a Demodulation 
    3. The method of claim 2, further comprising: when the information for the DMRS pattern is inconsistent between the first DCI and the second DCI, transmitting an uplink data channel based on the first DCI to the base station, and wherein the second DCI is discarded by the user equipment. 

    4. The method of claim 3, wherein a DMRS pattern included in the first DCI represents that DMRS transmission for the uplink data channel in a first symbol of the n+k-th subslot, and wherein a DMRS pattern included in the second DCI does not represent that the DMRS transmission for the uplink data channel in a first symbol of the n+k-th sub slot. 

    5. The method of claim 2, wherein a DMRS pattern included in the first DCI and a DMRS pattern included in the second DCI 

    6. The method of claim 1, wherein the k is one (1), and wherein the n-th subslot is contiguously assigned with the n+k-th subslot. 

    7. The method of claim 1, wherein the n-th subslot and the n+k-th subslot comprise, respectively, two or three Orthogonal Frequency Division Multiplexing (OFDM) symbols. 

    8. A user equipment for transmitting an uplink data channel in a wireless communication system, the user equipment comprising: a transceiver for transmitting and receiving a radio signal; and a processor operatively coupled to the transceiver, wherein the processor is configured to control to: receive, from a base station, first downlink 








    9. The user equipment of claim 8, wherein the first DCI and the second DCI further comprise, respectively, information for a Demodulation Reference Signal (DMRS) pattern, regarding the uplink data channel. 
    10. The user equipment of claim 9, wherein, when the information for the DMRS pattern is inconsistent between the first DCI and the second DCI, the processor controls to transmit an uplink data channel based on the first DCI to the base station, and wherein the second DCI is discarded by the user equipment. 

    11. The user equipment of claim 10, wherein a DMRS pattern included in the first 

    12. The user equipment of claim 8, wherein a DMRS pattern included in the first DCI and a DMRS pattern included in the second DCI represent that DMRS transmission for the uplink data channel in a first symbol of the n+k-th subslot. 


    13. A base station for receiving an uplink data channel in a wireless communication system, the base station comprising: a transceiver for transmitting and receiving a radio signal; and a processor operatively coupled to the transceiver, wherein the processor is configured to control to: transmit, . 

Specification
The disclosure is objected to because of the following informalities: 
Applicants are advised to amend the Specification filed 08/28/2020 as shown below:
[0392] At this time, there may be an occasion where the information by the first DCI is inconsistent with the information by the second DCI. Here, the information by the first DCI may mean information set and/or indicated by the first DCI, and the information by the second DCI may mean information set and/or indicated by the second DCI. 
Appropriate correction is required.

Claim Objections
Claims 1, 4 and 8 are objected to because of the following informalities:  
As to claim 1, line 11, the term “dscarding” should be amended to recite “discarding”.
Applicants are advised to amend the claims as shown below:
 	Claim 4. The method of claim 3, wherein: the DMRS pattern included in the first DCI indicates DMRS transmission for the uplink data channel at a first symbol in the n+k-th transmission time unit, and the DMRS pattern included in the second DCI does not indicate DMRS transmission for the uplink data channel at the first symbol in the n+k-th transmission time unit. 
Claim 8. The method of claim 1, wherein the nth transmission time unit and the n+k-th transmission time unit each are a subslot including two or three orthogonal frequency division multiplexing (OFDM) symbols. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7 – 10, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US Pub. No. 2010/0238823).
 	Regarding claim 1, Chen discloses a method of transmitting, by a user equipment (UE), an uplink data channel in a wireless communication system (see Fig. 6, para. 0054 – 0059, UE 120), the method comprising: receiving, from a base station, first downlink control information (DCI) for scheduling an uplink data channel in an n-th transmission time unit (see Fig. 2, Fig. 3, DCI with TBS1 received at time t subframe for scheduling uplink); receiving, from the base station, second DCI for scheduling the uplink data channel in an n+k-th transmission time unit (see Fig. 2, Fig. 3, DCI with TBS2 received at time t+M subframe); and wherein, based on information by the first DCI being inconsistent with information by the second DCI, transmitting, to the base station, the uplink data channel which is based on the first DCI, and discarding the second DCI (see Fig. 2, Fig. 3, abstract, para. 0031 – 0033, 0037, the UE determines that the second control information is inconsistent with the first control information, 
	Regarding claim 2, Chen discloses wherein the first DCI and the second DCI comprise, respectively, at least one of information for a demodulation reference signal (DMRS) pattern, information for a cyclic shift, information for interleaved frequency division multiple access (IFDMA) comb, information for a resource allocation (see abstract, Fig. 2, Fig. 3, para. 0031 – 0033, TB size), information for precoding, and/or information for the number of layers, related to the uplink data channel. 
	Regarding claim 5, Chen discloses wherein, when the information by the first DCI is inconsistent with the information by the second DCI, an inconsistency occurs in at least one of the cyclic shift information, the IFDMA comb information, the resource allocation information (see Fig. 2, Fig. 3, abstract, para. 0031 – 0033, 0037, the UE determines that the second control information is inconsistent with the first control information, e.g., due to the two grants conveying different transport block sizes…where inconsistent control information for the uplink may be discarded), the precoding information, and/or the number-of-layers information. 
	Regarding claim 7, Chen discloses wherein k is 1, and wherein the nth transmission time unit is placed continuously with the n+k-th transmission time unit (see Fig. 3, note time t and time t+M subframe). 
	Regarding claim 8, Chen discloses wherein the nth transmission time unit and the n+kt-h transmission time unit each are a subslot including two or three orthogonal frequency division multiplexing (OFDM) symbols (see Fig. 3, para. 0055 – 0056, note the time t subframe and time t+M subframe where each subframe has a plurality of OFDM symbols). 


	Regarding claim 10, Chen discloses wherein the first DCI and the second DCI comprise, respectively, at least one of information for a demodulation reference signal (DMRS) pattern, information for a cyclic shift, information for interleaved frequency division multiple access (IFDMA) comb, information for a resource allocation (see abstract, Fig. 2, Fig. 3, para. 0031 – 0033, TB size), information for precoding, and/or information for the number of layers, related to the uplink data channel. 


	Regarding claim 15, Chen discloses a base station configured to receive an uplink data channel in a wireless communication system, the base station comprising: at least one transceiver for transmitting or receiving a wireless signal; and at least one processor functionally connected with the at least one transceiver, wherein the at least one processor (see Fig. 6, para. 0054 – 0060, eNB 110 with a controller/processor 640 coupled to antennas 634) performs control to: transmit, to a user equipment (UE), first downlink control information (DCI) for scheduling the uplink data channel in an n-th transmission time unit (see Fig. 2, Fig. 3, DCI with TBS1 transmitted at time t subframe for scheduling uplink), transmit, to the UE, second DCI for scheduling the uplink data channel in an n+k-th transmission time unit (see Fig. 2, Fig. 3, DCI with TBS2 transmitted at time t+M subframe), and wherein, based on information by the first DCI being inconsistent with information by the second DCI, receive, from the UE, the uplink data channel which is based on the first DCI, and wherein the second DCI is discarded (see Fig. 2, Fig. 3, abstract, para. 0031 – 0033, 0037, the UE determines that the second control information is inconsistent with the first control information, e.g., due to the two grants conveying different transport block sizes…where inconsistent control information for the uplink may be discarded).  
Allowable Subject Matter
Claims 3, 4, 6, 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Pertinent Prior Arts

	Han et al. (US Pub. No. 2015/0271006), in the same field of endeavor as the present invention, disclose an invention where to process first downlink control information (DCI), received from an evolved node B (eNB), to determine a first transport block size (TBS) index that is greater than 26; select a TBS based on the first TBS index; use the TBS to process a first downlink transmission; process second DCI, received from the eNB with a DCI format 1A, to determine a second TBS index that is greater than 26, wherein a cyclic-redundancy check (CRC) that corresponds to the second DCI is scrambled by a paging radio network temporary identifier (P-RNTI), a system information radio network temporary identifier (SI-RNTI), or a random access radio network temporary identifier (RA-RNTI); and discard the second DCI based on the TBS index being greater than 26 (claim 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.

 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473